PD-0789-15
                                PD-0789-15                        COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                  Transmitted 6/25/2015 1:52:37 PM
                                                                    Accepted 6/29/2015 1:38:35 PM
                                                                                    ABEL ACOSTA
                   ORAL ARGUMENT HAS NOT             BEEN SCHEDULED                         CLERK
                   IN THE STATE OF TEXAS CRIMINAL COURT OF
                                    APPEALS


       ANTONIO MEJIA RUIZ,                              )
                                                        )
                               Petitioner,              )
                                                        )
                        v.                              )      No. 08-14-00026-CR
                                                        )
       THE STATE OF TEXAS                               )
                         Respondent.                    )


           PETITIONER’S UNOPPOSED MOTION FOR A LIMITED EXTENSION
             OF TIME TO FILE A PETITION FOR DISCRETIONARY REVIEW
            REQUESTING EXTENSION FROM JUNE 28, 2015 TO JULY 28, 2015

          The undersigned counsel of record for Petitioner respectfully moves this Court

to extend, by thirty additional days, to and including July 28, 2015, the time for

filing the Petition for Discretionary Review for Petitioner. Respondents’ counsel

does not object to this motion. In support of this motion, the undersigned states:

          1.      The undersigned was only recently contacted by the family of the

petitioner to be retained as the appellate attorney.

          2.      The undersigned has not received all of the relevant court documents

from the previous appeal proceedings and the trial court record and transcript.

          For the foregoing reasons, Petitioner respectfully prays the Court to grant this

motion.


                                    June 29, 2015
	  
                       Respectfully submitted,


                       /s/Jeffrey C. Grass
                       Jeffrey C. Grass
                       Jeffrey C. Grass & Associates
                       101 E. Park Blvd., Suite 107
                       Plano, Texas 75074
                       Tel: (972) 422-9999
                       Fax: (972) 423-2646
       June 25, 2015   Jeff@Grasslaw.com




	  
                               CERTIFICATE OF SERVICE

            I, Jeffrey C. Grass, hereby certify that I electronically filed the foregoing

       Petitioner’s Unopposed Motion for an Extension of Time to File with the Clerk of

       this Court, by using the appellate CM/ECF system, on June 25, 2015. I certify

       further that Counsel for the Respondents are registered as a CM/ECF user and that

       service will be accomplished by the appellate CM/ECF system.


                                            /s/Jeffrey C. Grass
                                            Jeffrey C. Grass
                                            Counsel for Petitioner

CM/ECF service will be provided to:

John Rolater
Chief of the Appellate Division
Collin County District Attorney Appellate Division
2100 Bloomdale Road, Suite 100
McKinney, TX 75071
(972) 548-4323
jrolater@co.collin.tx.us
Counsel for the Respondents